Citation Nr: 1711707	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee disabilities.

REPRESENTATION


The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.

In May 2014, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the May 2014 remand directives, and no further development is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT


Bilateral hearing loss did not have its onset in active service and is not otherwise the result of a disease or injury in qualifying service.


CONCLUSIONS OF LAW


The criteria for service connection for bilateral hearing loss has not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied for the claim before the Board by VCAA letter dated May 2010.  Also, in compliance with the 2014 Board remand, the Veteran was provided letters in October 2014 and November 2014 detailing the additional evidence needed to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  These letters also included notice of the type of evidence necessary to establish a disability rating and effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran was also afforded a VA examination in October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated below, the VA examination is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.

Thus, the Board finds that there has been full VCAA compliance and that there is no prejudice in proceeding with adjudication of the Veteran's claims.


II.  Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss and excessive occupational noise exposure during his time in the military in the form of motor pool noise. He reported being a mechanic which exposed him to excessive noise from engines, pneumatic tools and grinders. He also reported excessive noise of rifle fire during basic training.

Service treatment records are negative for any complaints, diagnoses, or treatment for bilateral hearing loss. The Veteran's enlistment examination reflects that the Veteran's hearing was found to be normal. Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows. 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
2.5

At the time of separation, another hearing evaluation was completed in March 1977. The Veteran denied any ear trouble or hearing loss on an accompanying report of medical history. Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows. 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
1.25

There were no other hearing evaluations located in his service records.

In November 2009, an audiology exam was completed at the Mt. Vernon, Missouri, Community Based Outpatient Clinic (CBOC). These test results indicated a borderline normal to mild sensorineural hearing loss in his right ear and a mild sensorineural hearing loss in his left ear.

After the military, he noted excessive occupational noise exposure in his occupation as a welder including grinding and arc welding in the early "80"s for a few years. Noise exposure was also reported while working for pallet manufacturing company from 2005 to 2007, and when mowing for Burger King from 2003 to 2005. The Veteran stated ear protection was required for a few of his jobs, yet, ear protection was used sporadically.  See VA examination report of October 2010.  

The Veteran attended a VA examination in October 2010. This exam established that he had sensorineural hearing loss in his right ear and a mixed hearing loss in his left ear, as follows:
 



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
25
30
40
30
LEFT
45
35
45
60
46.25

The examiner opined that the Veteran's hearing loss was less likely as not caused by or related to military acoustic trauma. The rationale for this opinion was that at the time of separation, the Veteran had normal hearing sensitivity and there was not significant documented change in hearing sensitivity when comparing the entry and separation hearing test results. The examiner also took into account that the Veteran stated his hearing loss was initially noted in the mid-1980's, which was several years beyond his separation in the military in 1977. Finally, the examiner cited 3 sources in noting research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first. He remarked that it does not have a delayed onset nor is it progressive or cumulative; and it usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent. 

Based on the foregoing, the Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service as a mechanic.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has a diagnosis of bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  However, the evidence fails to establish that hearing loss manifested to a compensable degree within one year of his discharge from service, continuity of symptomatology, or a medical nexus between the diagnosed hearing loss and military service.

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hearing loss was less likely as not caused by acoustic trauma he had in service.  His opinion was based on examination and interview of the Veteran, a review of the Veteran's claims folder, which contained his service treatment records and post-service medical evidence; and the VA examination report expressly demonstrates the examiner's review of the Veteran's medical and occupational history, both during service and after separation.  He also specifically noted that the Veteran's hearing was normal in service and that his audiometric configuration at separation was not consistent with acoustic trauma.  Moreover, he related that when determining the [etiology] of the Veteran's hearing loss he could not rule out contributions from his civilian career.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran and he believes there is a link between his in-service noise exposure and current bilateral hearing loss.  The evidence from his private providers shows hearing loss, but does not establish a nexus between his hearing loss and service.  

After a review of the complete record, the Board finds that the Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include his in-service noise exposure, and did not manifest within one year of the Veteran's discharge from service.  As such, service connection for bilateral hearing loss is not warranted. Likewise, the weight of the competent and probative evidence does not show the Veteran's current bilateral hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Additional development is warranted before the Board may make a decision on the issue of entitlement to service connection for bilateral knee disabilities. 

In the April 2010 statement, the Veteran stated that he injured his knees at the rifle range at Camp Pendleton in 1974, during recruit training and has had problems ever since.  In his substantive appeal of March 2011, the Veteran reports that he was so concerned about other injuries that "his knees were the last thing on his mind, but that did not mean that his knee problems had resolved."  He did not seek additional treatment because he did not want to be labeled a malingerer or a sick-bay commando.  

VA will provide a medical examination with respect to his claimed bilateral knee disorders. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id.

Review of the Veteran's medical treatment records indicate November 2009 x-ray results that show no abnormalities of the bones in his left knee and the impression was atherosclerosis. On multiple occasions it is noted in the records that he complained of bilateral knee pain.  A neurosurgery note dated February 2011 noted marked hyperreflexia in the lower extremities, decreased toe tap and toe standing on the left lower extremities, and that the Veteran could not heel walk well on either foot. 

The Veteran's statements of continued knee trouble coupled with the private treatment notes that suggest current knee diagnoses meet the requirements for a VA examination.  The lay and medical evidence, taken together, suggest the existence of a current disability or persistent or recurrent symptoms of an injury in service.  

In consideration of the Veteran's assertions of his in-service duties and ongoing symptomatology, the Board finds that the threshold requirements of McLendon have been met with respect to this claim, warranting an examination in accordance with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain any new VA treatment record, and associate those documents with the claims file.

2. Ask the Veteran to identify any new or additional private treatment that he may have had for his bilateral knee conditions.  Obtain any identified records.  

3. The Veteran should be afforded an appropriate VA bilateral knee examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Determine whether the Veteran has any current bilateral knee disabilities and list each.

(B) If a current disability(ies) of the knees is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military active duty.  

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran, including lay evidence of continuity of symptomatology after service, and post-service medical treatment.  He has provided very limited information about how and when he injured his knees in service, stating only that he has had continued knee trouble since a 1974 injury on a rifle range.  Obtain a complete history of his injury and details about any post injury treatment in service and thought the present.  

All opinions expressed should be accompanied by supporting rationale.

4. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


